department of the treasury internal_revenue_service commerce street dallas tx 501-dollar_figure tax_exempt_and_government_entities_division release number release date legend org - organization name org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service department of the treasury tege exempt_organizations examinations commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shal not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication sec_892 and agreement form_6018 report of examination letter rev catalog number 34809f schedule number or exhibil form 886-a rev date explanations of items name of taxpayer org year period ended december 20xx tax identification_number ein issue whether org located in city state continues to qualify for exemption under sec_501 of the internal_revenue_code facts org org was granted tax-exempt status as a section_501_c_3_organization in august 20xx the organization conducted its operations out of city state may 20xx the purposes of org are as follows according to its articles of incorporation dated the corporation is organized and shall be operated exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended the code including without limitation providing therapeutic riding lessons to disabled and at risk children and adults for the purpose of improving or developing the individual’s overall well-being per the organizations’ may 20xx articles no director or office of the corporation nor any private individual shall be entitled to share in the distribution of any of the corporate assets upon dissolution of the corporation or the winding up of its affairs all remaining assets after liabilities are paid are to go to a like 501_c_3_organization the last form_990 submitted by the organization was for the tax_year ending december 20xx was received on august 20xx by the internal_revenue_service irs the exempt_purpose for the organization as stated was to provide therapeutic riding to disabled children and adults the return for the year ending december 20xx was marked as a final return by the organization however the organization failed to attach documents required by the form instructions for a termination the return lacked a certified copy of articles of dissolution and a plan_of_liquidation or termination the return also lacked a schedule listing the names and addresses of all persons who received the assets distributed in liquidation or termination the kinds of assets distributed to each and each asset's fair_market_value additionally the return indicated assets remaining at the end of the fiscal_year as reported on the balance_sheet further upon dissolution org should have attached a statement explaining what took place the return also lacked this statement the balance_sheet showed total assets of dollar_figure comprised of land buildings equipment cost less accumulated depreciation as of december 20xx the balance_sheet also showed a net assets fund balance of dollar_figure as of december 20xx accordingly this return was not accepted as final by the internal_revenue_service and the organization is still listed as active per irs records a review of the web site for the state secretary of state showed that the organization was administratively dissolved on november 20xx and remains so the state department of justice’s charitable activities section doj investigated the organization in 20xx for the period may 20xx through april 20xx the doj investigator issued a final report dated march 20xx attached as exhibit the issues stated on the final report were disposal of charitable assets form 886-a epartmentofithe treasuipshternaiisezenve service catalog number 20810w publish no ire gov page_14 schedule number or exhibil name of taxpayer form 886-a rev date org explanations of items tax identification_number ein year period ended december 20xx inurement of insiders excess_benefit transactions and theft investigator secured an assurance of voluntary compliance with an officer of org dir-1 per that agreement dir-1 is prohibited from any involvement with nonprofit_organizations at the close of the investigation the the state doj referred org to the irs due to the excess_benefit transactions issues which could affect its federal tax-exempt status as a result of the referral the irs opened an examination of org due to the multiple instances of non-exempt and illegal activities the state doj investigator’s final report reveals the following the property owner evicted org from their program service location in february 20xx org did not resume program services elsewhere subsequent to the eviction the eviction was due to failure to pay rent in december 20xx the board_of directors received a dollar_figure grant from the co-1 which they used for personal gain by cash withdrawals and forged checks dir-1 a director sold two of the six horses owned by org to private individuals ra-1 in exchange for dollar_figure hay and sawdust pellets dir-1 also gave these same individuals a rototiller owned by the org dir-1 sold a horse trailer owned by org for which org paid to a private individual unnamed for dollar_figure dir-1 sold mats and water troughs to nonprofit corporation co-2 amount unknown dir-1 and ra-1 held a month long garage sale in april 20xx selling org’s fencing tack furniture -and equipment there is no record of this money being deposited into org’s bank accounts further the former treasurer ra-2 stated that checks were made payable to dir-1 not org org owned an expensive horse named keno valued between dollar_figure and dollar_figure which was sold by dir-1 in september or october 20xx there is no record of the proceeds being deposited into org’s bank account a second horse trailer was sold to co-3 for dollar_figure the trailer was valued between and between october and december 20xx dir-1 and ra-3 both directors received checks for dollar_figure each from org’s initial supporter ra-4 presumably to support org however the doj investigator could find no record of the checks being deposited or used for org for the period between august 20xx and june 20xx there were instances of checks being written by ra-3 to herself forging ra-2’s signature ra-3 was not an authorized signer on the accounts of org total dollar amount of these checks is dollar_figure for the period between august 20xx and june 20xx there are nine instances of checks written by ra-2 either to herself or to cash there is no evidence that the checks were deposited into her account rather the investigator presumes they were cashed the total amount is dollar_figure form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form fe eciary org explanations of items tax identification_number ein year period ended december 20xx name of taxpayer on january 20xx a cash withdrawal for dollar_figure was made the recipient is unknown there is no evidence of deposit in ra-2 ra-3 or dir-1’s accounts dir-1 and ra-3 live together ra-3 has gone through bankruptcy she spends a considerable amount of money on state lottery video poker dir-1 is employed by wal-mart and ra-3 is a nurse on june 20xx a final withdrawal of dollar_figure was made to close org’s bank account on december 20xx the irs commenced an examination for the period ended december 20xx by issuing a customized cover letter and information_document_request idr number to the org address on file in city state since the irs had sufficient information indicating that the organization was shutting down in 20xx and 20xx idr number requested that the organization submit documentation showing they had properly dissolved as an exempt_organization asset disposition records and a statement as to the disposition of the organization’s net assets a response was due days from the date of the letter january 20xx the initial correspondence sent december 20xx was returned unopened to the examining agent’s office on december 20xx marked as undeliverable on december 20xx the agent re-sent the original contents of the envelope via certified mail to the last_known_address of the former director dir-1 in city state this mailing was returned unopened to the examining agent's office on january 20xx marked as undeliverable on january 20xx the agent sent a postal tracer to the postmaster in city state requesting the last_known_address for org the tracer was returned without an updated address stating not known at address given on january 20xx the agent re-sent the original contents of the envelope via certified mail to the address of the former treasurer ra-2 ra-2 called a few days later and said she would try to locate any records she may have for org and send them to the agent she stated that when she left the organization in 20xx she handed over all of the records to ra-3 and dir-1 so she was not sure she would have anything to provide to the agent she called agent on march 20xx and advised that she did not have any records to provide to the agent to date the agent has not received any additional documentation for this case other than what was provided by the state doj law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office form 886-a department of the treasury-internal revenue service catalog number 20810w _publish no irs gov page_3 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org year period ended december 20xx tax identification_number ein sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6043 provides that every organization which for any of its last taxable years preceding its liquidation dissolution termination or substantial_contraction was exempt from taxation under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe except that - b no return shall be required under this subsection from churches their integrated_auxiliaries conventions or associations of churches or any organization which is not a private_foundation as defined in sec_509 and the gross_receipts of which in each taxable_year are normally not more than dollar_figure and b the secretary may relieve any organization from such filing where he determines that such filing is not necessary to the efficient administration of the internal revenue laws or with respect to an organization described in sec_401 where the employer who established such organization files such a return treasury regulations treas reg sec_1 c -1 c operational_test primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one or more of such exempt distribution of earnings -an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1_6001-1 states that in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal_revenue_service officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_4 schedule number or exhibit form 886-a rev date name of taxpayer org year period ended december 20xx tax identification_number ein explanations of items sec_1_6033-1 provides that every organization that has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the irs held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status taxpayer's position the taxpayer's position is unknown at this time government's position org has failed to show that they meet the operational_test for a sec_501 organization for the year under examination in order to meet the operational_test they must show that they engage primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose further an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals from the state doj report we know that they lost their lease ceased operations in 20xx proceeded to sell or give away their assets and divested themselves of their cash in 20xx and 20xx they inappropriately sold or gave away their assets to non- sec_501 organizations or individuals thereby violating the law under sec_501 in divesting their cash there were multiple instances spanning three years 20xx to 20xx where org’s funds were inappropriately or illegally diverted from org to the officers these activities are strictly prohibited by sec_501 and sec_1 c -1 c the organization has demonstrated from the aforementioned that they did not operate for charitable purposes for the year under examination and in the year prior net_earnings inured to the benefit of directors which precludes the organization from being operated exclusively for exempt purposes without any operations their main activities were divesting the assets which is not an exempt_purpose of a sec_501 organization form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a eee a eet org explanations of items tax identification_number ein year period ended december 20xx name of taxpayer during the examination the agent attempted numerous times to contact the organization and officers using numerous last known addresses after many letters returned as undeliverable the last letter sent to the former treasurer elicited a response ra-2 attempted to locate org records including those supporting the distribution of assets she was unable to find any org has failed to provide information about its exempt status as required by the code and regulations sec_6033 and sec_1_6033-1 by not complying with the code and regulations the organization has jeopardized its exempt status the irs has only the state doj’s report to show that the organization was not operating for exempt purposes the organization has provided nothing to the contrary since the check forgery and diversion of assets and cash occurred in 20xx and 20xx the government believes that revocation back to the earliest documented instances of inurement is appropriate the government proposes revocation of org’s exempt status beginning january 20xx conclusion org attempted to file a final return for the period ended december 20xx and terminate its exempt status however since the irs has information regarding non-exempt activities of the organization termination of exempt status in this case is inappropriate during the examination org failed to provide any records as required by sec_6033 they have jeopardized their exempt status by failing to comply with record keeping requirements further they have operated in a manner inconsistent with their exempt status in the distribution of their assets as a result of the examination the irs has determined that org has failed to operate for exempt purposes as a sec_501 organization they have ceased operations inappropriately sold or given away their assets and misappropriated funds accordingly since the organization failed to operate primarily for exempt purposes their exempt status is revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
